Order striking cause from day calendar reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. The provision of the order permitting an amendment of the complaint, directing that the cause retain its place on the calendar, was properly made. (Stehli Silks Corporation v. Kleinberg, 200 App. Div. 16; Kelly v. Hilbert, Id. 489.) No appeal was taken from that order. In face of it, the court was not warranted in making the order appealed from. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.